Sub-Item 77C:Matters Submitted to a Vote of Security Holders Annual meeting of shareholders held on December 4, 2012 and was adjourned until December 27, 2012 The Fund held an annual meeting of shareholders (the “Meeting”) on December 4, 2012 and was adjourned until December 27, 2012 to vote on the following matters: (a) To elect four Directors to the Fund’s Board of Directors, to be elected by the holders of the Fund’s common stock and preferred stock, voting together as a single class, to serve until the Annual Meeting of Stockholders in 2013 and until their successors are elected and qualified; (b) To elect two Directors to the Fund’s Board of Directors, to be elected by the holders of the Fund’s preferred stock, voting as a separate class, to serve until their successors have been duly elected and qualified; and To instruct the Adviser to vote proxies received by the Fund from any closed-end investment company in the Fund’s portfolio on any proposal (including the election of directors) in a manner which the Adviser reasonably determines is likely to favorably impact the discount of such investment company’s market price as compared to its net asset value. Quorum Common Stock The presence, in person or by proxy, of shareholders entitled to cast a majority of the votes entitled to be cast at the Meeting (i.e., the presence of a majority of the shares outstanding on the record date of October 19, 2012) was necessary to constitute a quorum for the transaction of business.At the Meeting, the holders of approximately 90.67% of the common stock outstanding as of the record date were represented in person or by proxy (6,174,785 votes), thus constituting a quorum for the matters to be voted upon by all shareholders at the Meeting. The actual voting results for the agenda items were as follows: Proposal to elect James Chadwick as a director: FOR % of Quorum % of O/S WITHHELD 98.29% 89.12% Proposal to elect Andrew Dakos as a director: FOR % of Quorum % of O/S WITHHELD 93.92% 85.16% Proposal to elect Gerald Hellerman as a director: FOR % of Quorum % of O/S WITHHELD 93.83% 85.08% Proposal to elect Charles C. Walden as a director: FOR % of Quorum % of O/S WITHHELD 98.10% 88.95% Preferred Stock The presence, in person or by proxy, of shareholders entitled to cast a majority of the votes entitled to be cast at the Meeting (i.e., the presence of a majority of the shares outstanding on the record date of October 19, 2012) was necessary to constitute a quorum for the transaction of business.At the Meeting, the holders of approximately 96.65% of the preferred stock outstanding as of the record date were represented in person or by proxy (723,993 votes), thus constituting a quorum for the matters to be voted upon by all shareholders at the Meeting. Proposal to elect Phillip Goldstein as a director: FOR % of Quorum % of O/S WITHHELD 96.68% 93.44% Proposal to elect Ben Harris as a director: FOR % of Quorum % of O/S WITHHELD 99.71% 96.37% Proposal to instruct the Adviser to vote proxies received by the Fund from any closed-end investment company in the Fund’s portfolio on any proposal (including the election of directors) in a manner which the Adviser reasonably determines is likely to favorably impact the discount of such investment company’s market price as compared to its net asset value. FOR % of Quorum % of O/S WITHHELD 97.22% 32.80% *O/S outstanding shares
